896 F.2d 547
15 Fed.R.Serv.3d 837
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Florence Amelia SMITH, d/b/a Travishan Enterprises,Plaintiff-Appellant,v.CITY OF CHARLOTTE;  County of Mecklenburg;  Big Yellow Pie,Inc., d/b/a Domino's Pizza;  Petroleum Express, Inc.;Circle K Convenience Stores, Inc., Central PiedmontCommunity College;  Charlotte Memorial Hospital and MedicalCenter;  Lockheed Aircraft Corporation;  Georgia;  CEIAcquisition Corporation, Kidder Peabody & Co., Inc.,Georgia;  James Grant Groninger;  Church of Jesus Christ ofLatter Day Saints, Fourth Ward;  Domino's Pizza, Inc.,Detroit;  Jack D. Williams, Officer;  James D. Ware,Officer;  P.L. Greene, Officer;  Sergeant Culligan;  WalterG. McLellan, Economy Nova Scotia;  Woodrow W. Caudle;  JerryVarner Caudle;  Lockheed Aircraft Corporation, California;Charlotte Polo Club;  Donald Baucom, Guardian Ad Litem;David R. Rhodes, d/b/a Rhodes Siding;  Children's LawCenter;  Rebecca Friend, Social Service, Defendants-Appellees,andMarshall Freeman Hinson;  C.D. Hill, Fireman, Defendants.
No. 89-3251.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 8, 1989.Decided:  Feb. 7, 1990.

Florence Amelia Smith, appellant pro se.
Frank Bayard Aycock, III;  James Orr Cobb, Jr.;    John Robbins Wester;  Walter G. McLellan;  Kenneth Clayton Dawson;  Randy Jones;  David R. Rhodes;  Leslie Jane Winner, Ferguson, Stein, Watt, Wallas & Adkins, PA;  Hatcher Byrd Kincheloe, Jr., Hedrick, Eatman, Gardner & Kincheloe;  Allen R. Gitter, Womble, Carlyle, Sandridge & Rice;  John Gardner Golding, Golding, Meekins, Holden, Cosper & Stiles;  C. Ralph Kinsey, Jr., Underwood, Kinsey & Warren, PA;  Harry Calbaugh Hewson, Jones, Hewson and Woodlard;  Jeffrey Lynn Bishop, Casey, Bishop & Bush, PA;  Nelson M. Casstevens, Jr., Casstevens, Hanner, Gunter & Gordon;  Thomas Beall Griffith, Robinson, Bradshaw & Honson, PA;  Robert Albrose Wicker, Smith, Helms, Mulliss & Moore;  Jerry Varner Caudle, Lockheed Aircraft Corporation;  Katherine Street Holliday, Children's Law Center;  Charles Jerome Murray, Office of the Attorney General of North Carolina, for appellees.
Before WIDENER, K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Florence Smith noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1).  Although Smith made a timely motion for an extension of the appeal period pursuant to Fed.R.App.P. 4(a)(5) and the motion was granted by the district court, her appeal still was not timely.  The time periods established by Fed.R.App.P. 4 are " 'mandatory and jurisdictional.' "   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  The district court therefore did not have the authority to extend the appeal period more than a total of 60 days from the entry of judgment or 10 days from entry of the order as it attempted to do.  Smith's notice of appeal was filed approximately four months after entry of judgment, well beyond the extension periods allowed by Fed.R.App.P. 4(a)(5).  Smith's failure to note a timely appeal deprives this Court of jurisdiction to consider the case.  We therefore grant the appellees' motions to dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.